Citation Nr: 1723465	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO. 13-23 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Spokane, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for non-VA medical services at Inland Imaging Valley Center on July 28, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran had active service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 administrative decision of the Department of Veterans Affairs (VA) VISN 20 Network Payment Center (NPC) in Portland, Oregon. Jurisdiction of the claims file is currently with the Medical Center in Spokane, Washington. 


FINDINGS OF FACT

1. The Veteran has been adjudicated totally and permanently disabled.

2. The non-VA treatment at issue was rendered without prior VA authorization, treatment was not for a medical emergency, and it would have been reasonable to attempt to use VA facilities or obtain prior VA authorization.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred for non-VA medical services at Inland Imaging Valley Center on July 28, 2012 are not met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. § 17.55 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). However, as the claim in this case is governed by 38 U.S.C.A. Chapter 17, the provisions of the VCAA do not apply. Barger v. Principi, 16 Vet. App. 132, 138 (2002). Moreover, the Veteran has been made aware of the requirements to substantiate his claim, including in a July 2013 letter, and he has had a fair opportunity to present arguments and evidence. All pertinent evidence has been obtained. The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file. No further notice or assistance is required.

The Veteran sought non-VA emergency treatment on July 28, 2012 to obtain an MRI lumbar spine without contrast and MRI cervical spine without contrast. The Veteran essentially asserts that he assumed this treatment would be covered because it was ordered by a doctor. He noted that VA paid all of the other doctor and hospital bills, except for the MRI that was done at Inland Imaging. See 7/13 Substantive Appeal. 

The Veteran has been adjudicated totally and permanently disabled based on individual unemployability effective since May 2003. He is additionally service-connected for residuals of a fracture of the transverse process with lumbar disc disease, a depressive disorder, and chondromalacia patella of the right and left knees. 

Treatment records from Inland Imaging on July 28, 2012 reflect that the Veteran had constant pain radiating down the lumbar spine into his legs and feet. It was noted that he had diminished sensation in his right upper and lower extremities. The clinical information noted that the Veteran had been in motor vehicle accident on June 28, 2012. The impression of the MRI was L5-S1 degenerative changes with diffuse disc bulge, previous surgical changes of left hemilaminotomy and mild lateral recess encroachment. An old healed superior endplate compression fracture of the L1 was also noted. An MRI of the cervical spine without contrast was also completed. Degenerative changes of the cervical spine, greatest at C4-5 and C5-6 but without evidence for a herniated disc, significant spinal stenosis and mild right bony foraminal encroachment at the C4-5 and C5-6 were noted. Both reports noted that the referring practitioner was J. R. Saunders with an address referenced that is commonly known to be associated with that of Alpine Orthopedic and Spine (a non-VA entity). 

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA. See 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2016).

The evidence does not show that an application for authorization was ever filed by the Veteran or that authorization was actually granted, either expressly or implicitly, for the MRIs. Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature). In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA for medical services received at Inland Imaging. 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54 (2016).

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow payment or reimbursement for the medical expenses incurred for that treatment if required criteria are met. See 38 U.S.C.A. §§ 1725, 1728 (West 2014).

To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions. First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability that is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a rehabilitation program. Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health. Finally, no VA or other Federal facility could have been feasibly available and seeking prior authorization was not reasonable. 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2016); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Significantly, the evidence reflects that the Veteran was not treated in the emergency room when his MRIs were completed. The evidence shows that both MRIs were completed over one month following a motor vehicle accident. The Veteran's own statements reflect that he was scheduled for the MRIs in advance. See Substantive Appeal. Based on the foregoing, the Board concludes that the care rendered by the private facility on July 28, 2012 was not for a medical emergency of such nature that delay could have been hazardous to the Veteran's life or health. The Board further finds that, even assuming no VA facility was feasibly available, seeking prior authorization for the MRIs was feasible. This is particularly so given that the MRIs were scheduled in advance of the date they were conducted.

In conclusion, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical treatment that the Veteran received from a private medical facility on July 28, 2012 under 38 U.S.C.A. § 1728. The Board resultantly must turn to the law regarding reimbursement of emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725. The Board finds this statute applicable as the Veteran is not service-connected for his cervical spine and one of his claims stems from a cervical spine MRI.

Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556 (hereinafter, the Act). The provisions of the Act became effective as of May 29, 2000. To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following requirements:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;
(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2016).

An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action." Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

The Board has reviewed the relevant evidence of record and, based on the totality of this evidence, finds that the Veteran's care on July 28, 2012, does not meet the criteria set out in 38 U.S.C.A. § 1725 for payment or reimbursement. Specifically, the treatment received was for a non-emergent condition. The Veteran must meet all the criteria to be entitled to payment or reimbursement of the medical expenses at issue. Here, however, the Veteran does not meet the criterion of having been treated for an emergent condition. The evidence shows that although the Veteran had been in a motor vehicle accident one month before, he was treated on July 28, 2012 for MRIs of his lumbar and cervical spine. There is nothing in the available records to reflect that these MRIs were emergent in nature. As discussed above, the MRIs were scheduled in advance, not conducted in an emergent situation. There is no indication that it would have been hazardous to life or health if the Veteran had delayed treatment until a VA facility was available to provide the MRIs.

Therefore, because the facts of this case do not meet the medical-emergency requirement for emergent treatment on July 28, 2012, under 38 U.S.C.A. § 1725, reimbursement cannot be granted. 

Under both Section 1725 and Section 1728, two overall requirements must be met: (1) the treatment must have been for a medical emergency of such nature that a prudent layperson would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health; and (2) VA or other Federal facilities must not have been feasibly available and an attempt to use them beforehand or to obtain prior VA authorization would not have been reasonable. See 38 U.S.C.A. §§ 1725(f), 1728(a), (c); 38 C.F.R. §§ 17.120, 17.1002. Neither of these requisite criteria have been met. 

The Veteran's lack of intent or understanding of the requirement that his condition be emergent in nature to be eligible for payment or reimbursement of unauthorized non-VA care does not constitute a basis for the relief he seeks. See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)) (stating that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations). The preponderance of the evidence is against payment or reimbursement for the non-VA care at issue; therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred for non- VA medical services at Inland Imaging Valley Center on July 28, 2012 is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


